DETAILED ACTION
This action is responsive to application filed on April 29, 2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
As required by M.P.E.P. 609, the applicant’s submission of the Information Disclosure Statements dated May 06, 2020 and September 14, 2021 are acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Navlakha (US Patent Application Publication No. US 20190171665 A1), in view of Yudanov (US Patent Application Publication No. US 20210072986 A1).

Regarding claim 1, Navlakha teaches a  device comprising: a memory that is column addressable; circuitry connected to the memory, wherein the circuitry is to: add a set of input data vectors to the memory as a set of binary dimensionally expanded vectors, including multiplying each input data vector with a projection matrix; (See Navlakha [0006] “an image similarity search system comprises...memory coupled to the one or more processors. See also Navlakha Fig. 29 Showing device where embodiments are implemented, showing circuitry connected to the memory. See also [0349] disclosing different types of memory that are column addressable. See also Navlakha [0075] “any digital item or a representation of the digital item (e.g., feature vector) [i.e. data vector] be used as input to the technologies. In practice, a digital item can take the form of a digital or electronic item such as a file, binary object” See also Navlakha Fig. 3, [0122-0124] “there is an item I 310A. In practice, any digital item or representation of an item can be used as described herein, such as sample items, query items or both (e.g., sample items 110A-S [i.e. input data vector] and query item 120).  The example illustrates extraction of the features of item I 310A by feature extractor 330...further illustrates output of feature vector V 350 with D-dimensions [Thus, add a set of input data vectors as a set of binary dimensionally expanded vectors].” See also Navlakha [0143-0144] “In practice, the feature vector can be any feature vector as described herein (e.g., feature vector 350, 510, 550, 710, or 2410)...At 820 or 2520, the feature vector is applied to an expansion matrix [i.e. projection matrix] (e.g., multiplying the feature vector by the matrix [Thus,  multiplying each input data vector with a projection matrix])” See also Navlakha [0099-0100] “ Example expansion matrices include random matrices, random projection matrices, Gaussian matrices, Gaussian projection matrices, Gaussian random projection matrices, sparse matrices, dense matrices, binary matrices...the matrix can be a binary projection matrix”) 

Navlakha teaches a memory that is column addressable but without much details.

However Yudanov teaches a memory that is column addressable in more detail. (See Yudanov [0023] “Memory device 120 may include a memory array 130.” See also Yudanov [0033] “ Memory device 120 includes address circuitry 142 to latch address signals for data provided over a data bus 156 (e.g., a data/address bus) through I/O circuitry 144. [Thus, circuitry connected to the memory]” See also Yudanov [0036] “circuitry 135 may be configured to coordinate timing of logical operations (e.g., a sequence of logical operations), associated with the bit vector operation, performed using a row address strobe (RAS)/column address strobe (CAS) component 136 associated with memory array 130. RAS/CAS component 136 may be configured to send and/or receive a signal (e.g., RAS/CAS signal) to or from memory array 130 to identify and/or select a row and/or column address of memory array 130 [Thus, the memory is column addressable].”)

It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Navlakha to incorporate the teachings of Yudanov to use a memory that is column addressable.

One would be motivated to support execution of logical operations [Yudanov 0036]

Navlakha additionally disclose produce a search hash code from a search data vector, including multiplying the search data vector with the projection matrix; and (See Navlakha [0075] “ any digital item or a representation of the digital item (e.g., feature vector) [i.e. data vector] be used as input to the technologies. In practice, a digital item can take the form of a digital or electronic item such as a file, binary object” See also Navlakha Fig. 3, [0122-0124] “there is an item I 310A. In practice, any digital item or representation of an item can be used as described herein, such as sample items, query items or both (e.g., sample items 110A-S and query item 120 [i.e. search data vector]). The example illustrates extraction of the features of item I 310A by feature extractor 330...further illustrates output of feature vector V 350 with D-dimensions.” See also  Navlakha [0143-0144]” See also Navlakha [0143-0144] “In practice, the feature vector can be any feature vector as described herein (e.g., feature vector 350, 510, 550, 710, or 2410)...At 810 or 2510, a feature vector of a query item, such as feature vector 710 or 2410, is received...The query item can be any digital item or such representation of any item as described herein (e.g., item 120 or 310)...At 820 or 2520, the feature vector [i.e. search data vector] is applied to an expansion matrix [i.e. projection matrix] (e.g., multiplying the feature vector by the matrix [Thus, multiplying the search data vector with the projection matrix]), such as by using hash generator 130, 730, or 2430. A random matrix (e.g., sparse, random matrix 745 or 2445), or any matrix described herein can be used. The resulting hash [i.e. a search hash code] is of expanded dimensionality” See also Navlakha [0087] “a hash can be generated for input digital items (e.g., by performing a hash function on a feature vector representing the digital item). In practice, any type of hashing can be used that aids in identifying similar items [Thus, produce a search hash code]. Both data-dependent and data-independent hashing can be used. Example hashing includes locality-sensitive hashing (LSH), locality-preserving hashing (LPH), and the like.”)

determine a Hamming distance between the search hash code and each of the binary dimensionally expanded vectors. (See Navlakha [0089] “ LSH or LPH can be used that includes a distance function. In practice, any type of distance function can be used. Example distance functions include...Hamming distance”  See also Navlakha [0106] "In any of the examples herein, the resulting hash can increase the dimensionality of the input (e.g., a feature vector representing a digital item). In practice, such dimension expansion can preserve distances of the input. In some examples, hash model expansion matrices are designed to facilitate dimension expansion." See also Navlakha [0244] "an LSH function provides distance-preserving embedding of points from d-dimensional [i.e. each of the binary dimensionally expanded vectors] space into m-dimensional space (the latter corresponds to the tag) [i.e. search hash code]." See also Navlakha [0289] "The LSH function h1 provides a distance-preserving embedding of items in d-dimensional input space to mk-dimensional binary hash space [Thus, the distance of the binary dimensionally expanded vectors is preserved in the hashes]" See also Navlakha [0313] "Each hashing algorithm similarly generates a ranked list of predicted nearest neighbors based on Hamming distance between hashes (h1).” Examiner notes Navlakha teaches sample items [i.e. input data vectors] which are further are hashed, query items [i.e. search data vectors] which further each become a feature vector V 350 with D-dimensions [i.e. binary dimensionally expanded vectors], and are also hashed. Thus, since the distance of the binary dimensionally expanded vectors is preserved in the hashes, then determining a Hamming distance between hashes is the same as to determine a Hamming distance between the search hash code and each of the binary dimensionally expanded vectors])

Regarding claim 2, Navlakha further in view of Yudanov, [hereinafter Navlakha-Yudanov], teaches all limitations and motivations of claim 1, wherein multiplying each input data vector with a projection matrix comprises multiplying each input data vector with a projection matrix that includes random binary values. (See Navlakha [0143-0144] “In practice, the feature vector can be any feature vector as described herein (e.g., feature vector 350, 510, 550, 710, or 2410)...At 820 or 2520, the feature vector is applied to an expansion matrix [i.e. projection matrix] (e.g., multiplying the feature vector by the matrix [Thus,  multiplying each input data vector with a projection matrix]), such as by using hash generator 130, 730, or 2430. A random matrix (e.g., sparse, random matrix 745 or 2445), or any matrix described herein can be used.” See also  Navlakha [0102] “some examples show a hash model using a sparse, binary random projection matrix [Thus,  a projection matrix that includes random binary values]”)

Regarding claim 3, Navlakha-Yudanov teaches all limitations and motivations of claim 1, wherein multiplying each input data vector with a projection matrix comprises multiplying each input data vector with a projection matrix having values optimized for input data in the input data vectors. (See Navlakha [0128] “ At 440, the discrete values are stored as a feature vector, such as in feature vector V 350 of system 300. The resulting vector can be used as input to a hash generator. As described herein, normalization or other pre-processing [Thus, having values optimized for input data in the input data vectors] can be performed before or as part of generating the hash.”  See also Navlakha [0103-0104] “ the dimension of the matrix can be represented as K×D, where D represents the dimension of the input, and any K dimension can be selected (e.g., the ultimate number of dimensions in the resulting hash). In some examples, D is greater or much greater than K, such as where the dimension of the input is reduced. In other examples, K is greater or much greater than D, such as where the dimension of the input is expanded. In some examples, the density of the matrix can take the form of a parameter that can be selected (e.g., an “S” sparsity parameter). In some examples, the sparsity parameter can be selected based on the optimal input sampling. [Thus, with a projection matrix having values optimized for input data in the input data vectors]”)

Regarding claim 4, Navlakha-Yudanov teaches all limitations and motivations of claim 1, wherein to add the set of input data vectors to the memory as binary dimensionally expanded vectors comprises to perform normalization on each input data vector before multiplying each input data vector with the projection matrix. (See Navlakha [0128] “ At 440, the discrete values are stored as a feature vector, such as in feature vector V 350 of system 300. The resulting vector can be used as input to a hash generator. As described herein, normalization or other pre-processing [Thus, perform normalization on each input data vector] can be performed before or as part of generating the hash. See also Navlakha [0531] “before generating the query semantic hash [Thus, before multiplying each input data vector with the projection matrix], normalizing the query document feature vector.” See also Navlakha [0132] “Normalization can be performed individually (e.g., on a vector, by vector basis)”)

Regarding claim 5, Navlakha-Yudanov teaches all limitations and motivations of claim 1, wherein multiplying each input data vector with the projection matrix produces a set of dimensionally expanded input data vectors, and the circuitry is further to perform binarization on each dimensionally expanded input data vector. (See  Navlakha [0117] “a winner-take-all technique can be used to implement sparsification. In practice, L (e.g., the hash length) winners (e.g., hash elements) can be chosen from the hash (e.g., hash elements). For example, the top L numerical values of the hash (e.g., the set of L values having the greatest magnitude out of the elements of the hash vector) can be chosen. The remaining (so-called “non-winning” or “losing” values) can be eliminated (e.g., set to zero in the vector). The winning values can be left as is or converted to binary (e.g., set to “1”). [Thus, perform binarization on each dimensionally expanded input data vector]”)

Regarding claim 6, Navlakha-Yudanov teaches all limitations and motivations of claim 5, wherein to perform binarization on each dimensionally expanded input data vector comprises to: determine, as a function of data values in a dimensionally expanded input data vector, a threshold value; set each data value that satisfies the threshold value to one; and set each data value that does not satisfy the threshold value to zero. (See  Navlakha [0117] “a threshold-setting technique can be used to implement sparsification. In practice, T (e.g., the hash value threshold) winners (e.g., hash elements) can be chosen [Thus,  determining a threshold value] from the hash (e.g., hash elements). For example, the T numerical values of the hash (e.g., the set of T values meeting or exceeding a specific value out of the elements of the hash vector) can be chosen. The remaining (so-called “non-winning” or “losing” values) can be eliminated (e.g., set to zero in the vector [Thus,  set each data value that does not satisfy the threshold value to zero]). The winning values can be left as is or converted to binary [Thus, perform binarization] (e.g., set to “1” [Thus,  set each data value that satisfies the threshold value to one]).”)

Regarding claim 7, Navlakha-Yudanov teaches all limitations and motivations of claim 1, wherein multiplying each input data vector with a projection matrix comprises multiplying input data vectors having floating point data with the projection matrix. (See Navlakha Fig. 43A Showing code for reading input data having floating point data.”

    PNG
    media_image1.png
    435
    885
    media_image1.png
    Greyscale

)

Regarding claim 8, Navlakha-Yudanov teaches all limitations and motivations of claim 1, wherein multiplying each input data vector with a projection matrix comprises multiplying input data vectors having data values indicative of features extracted from objects to be searched with the projection matrix. (See Navlakha [0075] “ In any of the examples herein, a digital item (“sample item,” “query item,” or simply “item”) can take a variety of forms. Although image similarity searching is exemplified herein, in practice, any digital item or a representation of the digital item (e.g., feature vector) [i.e. data vector] be used as input to the technologies. In practice, a digital item can take the form of a digital or electronic item such as a file, binary object, digital resource, or the like [Thus, extracted from objects]. Example digital items include documents, audio, images, videos, strings, data records, lists, sets, keys, or other digital artifacts.” See also Navlakha [0079] “ any feature vector can be used that provides a digital or electronic representation of an item (e.g., a sample item or a query item). In particular, non-limiting examples, a feature vector can provide a numerical representation of an item. In practice, the feature vector can take the form of a set of values...In practice, the technologies can be used across any of a variety of feature extraction techniques used to assign a numerical value to features of the item [Thus, having data values indicative of features extracted from objects]”)

Regarding claim 9, Navlakha-Yudanov teaches all limitations and motivations of claim 8, wherein multiplying each input data vector with a projection matrix comprises multiplying input data vectors having data values indicative of features extracted from images to be searched with the projection matrix. (See Navlakha [0075] “ In any of the examples herein, a digital item (“sample item,” “query item,” or simply “item”) can take a variety of forms. Although image similarity searching is exemplified herein, in practice, any digital item or a representation of the digital item (e.g., feature vector) [i.e. data vector] be used as input to the technologies. In practice, a digital item can take the form of a digital or electronic item such as a file, binary object, digital resource, or the like. Example digital items include documents, audio, images [Thus, extracted from images], videos, strings, data records, lists, sets, keys, or other digital artifacts.” See also Navlakha [0079] “ any feature vector can be used that provides a digital or electronic representation of an item (e.g., a sample item or a query item). In particular, non-limiting examples, a feature vector can provide a numerical representation of an item. In practice, the feature vector can take the form of a set of values...In practice, the technologies can be used across any of a variety of feature extraction techniques used to assign a numerical value to features of the item [Thus, having data values indicative of features extracted from images]”)

Regarding claim 10, Navlakha-Yudanov teaches all limitations and motivations of claim 1, wherein the circuitry is further to identify a result set of the binary dimensionally expanded vectors as a function of the Hamming distance of each binary dimensionally expanded vector from the search hash code, wherein the result set is a subset of the set of dimensionally expanded vectors. (See Navlakha [0304] “Candidates [Thus, identify a result set] are then ranked based on their Hamming distance to the query in high-dimensional hash space (h1) [Thus, as a function of the Hamming distance of each binary dimensionally expanded vector from the search hash code]”  See also Navlakha [0124] “the feature vector 350 [i.e. binary dimensionally expanded vector] can be used in place of the digital item that it represents” See also Navlakha [0213] “the matches are output as a candidate match search result. In practice, the candidate matches indicate that the query item and candidate match sample items are similar (e.g., a match). For example, in an image context, matching hashes indicate similar images. [Thus, the result set is a subset of the set of dimensionally expanded vectors]”)

Regarding claim 11, Navlakha-Yudanov teaches all limitations and motivations of claim 10, wherein the circuitry is further to sort the binary dimensionally expanded vectors as a function of the Hamming distance of each binary dimensionally expanded vector from the search hash code. (See Navlakha [0304] “Candidates are then ranked [i.e. sort] based on their Hamming distance to the query in high-dimensional hash space (h1) [Thus,  sort the binary dimensionally expanded vectors as a function of the Hamming distance of each binary dimensionally expanded vector from the search hash code ]”)

Regarding claim 12, Navlakha-Yudanov teaches all limitations and motivations of claim 1, wherein to add an input data vector to the memory as binary dimensionally expanded vector comprises to determine a mean of data values in the input data vector and remove the mean from the data values in the input data vector before multiplying the input data vector with the projection matrix. (See Navlakha [0232-0233] “In any of the examples herein, various aspects of the technologies can be architected to mimic those of fly olfactory biology...input items, such as any digital item or representation of an item [i.e. the input data vector] as described herein, can undergo one or more preprocessing steps that mimic preprocessing steps implemented in the fly for input odors. [Thus, before multiplying the input data vector with the projection matrix] An example of such fly preprocessing includes normalization (e.g., mean-centering [Thus, determine a mean of data values in the input data vector and remove the mean from the data values in the input data vector].  The fly implements such normalization by removing the concentration dependence of the input odor through a feedforward connection between odorant receptor neurons (ORNs) that receive the input odor and projection neurons (PNs), which both receive odor information from the ORNs and share recurrent connections with other PNs. The result is that the PNs include a concentration-independent exponential distribution of firing rates for a particular odor.” Examiners note that “mean-centering” is the act of subtracting a variable’s mean from all observations on that variable in the dataset such that the variable’s new mean is zero.)

Regarding claim 13, Navlakha-Yudanov teaches all limitations and motivations of claim 1, wherein the memory is column addressable and row addressable. (See Yudanov [0023] “Memory device 120 may include a memory array 130.” See also Yudanov [0036] “circuitry 135 may be configured to coordinate timing of logical operations (e.g., a sequence of logical operations), associated with the bit vector operation, performed using a row address strobe (RAS)/column address strobe (CAS) component 136 associated with memory array 130. RAS/CAS component 136 may be configured to send and/or receive a signal (e.g., RAS/CAS signal) to or from memory array 130 to identify and/or select a row and/or column address of memory array 130 [Thus, the memory is column addressable and row addressable].”)

Regarding claim 14, Navlakha-Yudanov teaches all limitations and motivations of claim 1, wherein the memory has a three dimensional cross point architecture. (See Yudanov [0023] “ memory device 120 may include volatile memory (e.g., RAM, DRAM, etc.) and/or non-volatile memory (e.g., flash memory, a crosspoint memory device such as a 3D crosspoint memory device [Thus, the memory has a three dimensional cross point architecture]”)

Regarding claim 15,  Navlakha-Yudanov teaches all of the elements of claim 1 in system form rather than method form.  Navlakha also discloses a method [0005]. Therefore, the supporting rationale of the rejection to claim 1 applies equally as well to those elements of claim 15.

Regarding claim 16,  Navlakha-Yudanov teaches all of the elements of claim 2 in system form rather than method form. Navlakha also discloses a method [0005]. Therefore, the supporting rationale of the rejection to claim 2 applies equally as well to those elements of claim 16.

Regarding claim 17,  Navlakha-Yudanov teaches all of the elements of claim 1. Therefore, the supporting rationale of the rejection to claim 1 applies equally as well to those elements of claim 17.

Regarding claim 18, Navlakha-Yudanov teaches all limitations and motivations of claim 17, wherein the circuitry is in a data storage device. (See Yudanov [0137] “As used herein, the term “device” or “memory device” may include a device with memory, but is not limited to a device with only memory. For example, a device or a memory device may include memory, a processor, and/or other components or functions. For example, a device or memory device may include a system on a chip (SOC). In some embodiments, the computation methods described herein may be applicable to storage device, such as solid-state drives. Therefore, the term “memory device” used herein may be include a storage device. [Thus, the circuitry is in a data storage device]”)

Regarding claim 19, Navlakha-Yudanov teaches all limitations and motivations of claim 17, wherein the circuitry is in a memory device. (See Yudanov [0137] “As used herein, the term “device” or “memory device” may include a device with memory, but is not limited to a device with only memory. For example, a device or a memory device may include memory, a processor, and/or other components or functions. For example, a device or memory device may include a system on a chip (SOC). In some embodiments, the computation methods described herein may be applicable to storage device, such as solid-state drives. Therefore, the term “memory device” used herein may be include a storage device. [Thus, the circuitry is in a memory device]”)

Regarding claim 20,  Navlakha-Yudanov teaches all of the elements of claim 1 in system form rather than computer readable media form. Navlakha also discloses a computer readable media [0350]. Therefore, the supporting rationale of the rejection to claim 1 applies equally as well to those elements of claim 20.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OSCAR WEHOVZ whose telephone number is (571)272-3362.  The examiner can normally be reached on 8:00am - 5:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on (571)272-4080.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OSCAR WEHOVZ/Examiner, Art Unit 2161




















/APU M MOFIZ/Supervisory Patent Examiner, Art Unit 2161